DETAILED ACTION
The Amendment filed June 5, 2021 has been entered.
Claim 4 is cancelled.
Claims 1-3 are currently amended.
Claims 1-3 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections 
The rejection of claims 1 and 3-4, and claim 2 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claims 1 and 3, and the cancellation of claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as currently amended is drawn to a method for improving nitrogen assimilation in a maize with a ZmNLP5 cDNA having a nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the ZmNLP5 cDNA into the maize; wherein the ZmNLP5 cDNA expresses a protein having an amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter.
Claim 2 as currently amended is drawn to the method according to claim 1, wherein the transferring the ZmNLP5 cDNA in the maize results in increased expression of Zea mays nitrite reductase 1.1(ZmNIR1.1) gene, Zea mays nitrite reductase 1.2 (ZmNIR1.2) gene, Zea mays nitrate reductase 1.2 (ZmNRI1.2) gene, Zea mays glutamine synthetase (ZmGS) gene, Zea mays asparagine synthetase 1 (ZmASN/) gene and Zea mays asparagine synthetase 2 (ZmASN2) gene.
Claim 3 as currently amended is drawn to the method according to claim 1, wherein the nitrogen assimilation is improved in the maize by the transferring the ZmNLP5 cDNA.

The specification at page 10 describes a single ZmNLP5 cDNA that has the nucleotide sequence shown as SEQ ID NO: 1, and that encodes a protein having the amino acid sequence shown in SEQ ID NO:2. The specification at page 10 also indicates that the open reading frame of ZmNLP5 matches the nucleotide sequence shown as SEQ ID NO: 1.
The specification does not describe other ZmNLP5 cDNA molecules that have other types of ZmNLP open reading frames wherein the ZmNLP5 cDNA has a nucleotide sequence shown as SEQ ID NO: 1 and encodes a protein having an amino acid sequence shown as SEQ ID NO: 2.
The disclosure of a single ZmNLP5 cDNA that has the nucleotide sequence shown as SEQ ID NO: 1, and that encodes a protein having the amino acid sequence shown in SEQ ID NO:2, is not by itself representative of the genus of ZmNLP5 cDNAs required by the rejected claims because only a single ZmNLP5 open reading frame and a single encoded amino acid sequence have been described. What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See MPEP 2163 II. A. (a) ii). Here Applicant was in 
The amendment of claim 1 to recite that “a ZmNLP5 cDNA having the nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the ZmNLP5 cDNA into the maize; wherein the ZmNLP5 cDNA expresses a protein having the amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter” would overcome this ground of rejection.
The amendment of claim 1 to recite that “a ZmNLP5 cDNA comprising a step of transferring the ZmNLP5 cDNA into the maize; wherein the ZmNLP5 cDNA expresses a protein having the amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter” would also overcome this ground of rejection.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is indefinite because the individual genes lack an article (“a” or “the”).  In order to overcome the rejection, it is suggested that the claim 2 be amended to recite the appropriate article, “a” or “the”, before the name of each gene.  

Applicant's arguments filed June 5, 2021 have been fully considered but they are not persuasive.  
Applicant maintains that the amendment of the claims obviates the rejection.

Applicant's arguments are not persuasive.  
Applicant’s arguments are not persuasive because even after the amendment, the individual genes still lack an article (“a” or “the”).  In order to overcome the rejection, it is suggested that the claim 2 be amended to recite the appropriate article, “a” or “the”, before the name of each gene.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1 because the promotion of the expression of the genes recited in claim 2 is an inherent outcome of practicing the method according to claim 1 – see Fig. 7A.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Applicant's arguments filed June 5, 2021 have been fully considered but they are not persuasive.  
Applicant maintains that the amendment of the claims obviates the rejection.

Applicant's arguments are not persuasive.  
Applicant’s arguments are not persuasive because even after the amendment, claim 2 still fails to further limit claim 1 because the promotion of the expression of the genes recited in claim 2 is an inherent outcome of practicing the method according to claim 1 – see Fig. 7A.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. Genome-wide analysis of maize NLP transcription factor family revealed the roles in nitrogen response. Plant Growth Regul. (2018) 84:95-105. Published online: 20 September 2017 in view of Yu et al. Overexpression of Arabidopsis NLP7 improves plant growth under both nitrogen-limiting and -sufficient conditions by enhancing nitrogen and carbon assimilation. Sci. Rep. 2016 Jun 13;6:27795 and Cao et al. Overexpression of the Maize ZmNLP6 and ZmNLP8 Can Complement the Arabidopsis Nitrate Regulatory Mutant nlp7 by Restoring Nitrate Signaling and Assimilation. Front. Plant Sci. 2017 Oct 5;8:1703.
Claim 1 as currently amended is drawn to a method for improving nitrogen assimilation in a maize with a ZmNLP5 cDNA having a nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the ZmNLP5 cDNA into the maize; wherein the ZmNLP5 cDNA expresses a protein having an amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter.
Claim 2 as currently amended is drawn to the method according to claim 1, wherein the transferring the ZmNLP5 cDNA in the maize results in increased expression of Zea mays nitrite 
Claim 3 as currently amended is drawn to the method according to claim 1, wherein the nitrogen assimilation is improved in the maize by the transferring the ZmNLP5 cDNA.
Ge et al. teach that the NIN-LIKE PROTEIN (NLP) is a conserved plant-specific transcription factor family and has been shown in several plant species to be a key player in regulating nitrogen (N) response (abstract). Ge et al. identified nine maize NIN-LIKE protein (NLP) encoding genes, including the ZmNLP5 gene (page 98 Table 2). The ZmNLP5 gene corresponds to maize Gene ID  GRMZM2G042278, whose transcript inherently comprises a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 that encodes a protein having an amino acid sequence shown as SEQ ID NO: 2 (page 98 Table 2; see sequence alignment below; see also Transcript: GRMZM2G042278_T01 , downloaded 4/1/2021 from Protein Families Involved in the Transduction of Signalling (ProFITS) in the maize genome, http://bioinfo.cau.edu.cn/ProFITS/). Ge et al. also teach that the expression levels of four ZmNLPs (ZmNLP4, 5, 6 and 8) were up-regulated over twofold in response to N treatment, with ZmNLP4 and ZmNLP5 showing the largest up-regulation, greater than fivefold at 0.5 h after treatment, which was even higher than the benchmark N-responsive gene (ZmNRT2.2) at the same time point, suggesting that they can be involved in the primary nitrogen response (abstract; page 103 Fig. 6). Ge et al. additionally teach that these four ZmNLPs were the only ZmNLPs to cluster with AtNLP7 in the same phylogenetic group, and that ZmNLP5 may function similarly to AtNPL7, which has been demonstrated to be a master regulator of nitrate sensing and signaling in Arabidopsis (page 104 column 1).

Yu et al. teach a method comprising a step of transferring a polynucleotide encoding Arabidopsis NIN-LIKE PROTEIN 7 (AtNLP7) into Arabidopsis (page 10, Materials and Methods, Plant material). Yu et al. teach that overexpression of AtNLP7 in Arabidopsis increases plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhances nitrogen assimilation and nitrate uptake, broadly regulates the expression of genes related to nitrogen utilization and signaling, and enhances photosynthesis rate and carbon assimilation (page 3 Figure 1, page 4 Figure 2, page 5 Figure 3, page 6 Figure 4, page 7 Figure 5). Yu et al. also teach that overexpression of AtNLP7 in tobacco (Nicotiana tabacum) improves plant growth and nitrogen use (page 8 Figure 6).
Cao et al. teach a method comprising a step of transferring a cDNA polynucleotide encoding the maize NIN-LIKE PROTEIN (NLP) ZmNLP6 or the maize NLP ZmNLP8 into the Arabidopsis nitrate regulatory gene mutant nlp7-4 (paragraph spanning pages 3-4; page 8 column 2). Cao et al. also teach that nitrate assimilation and induction of nitrate-responsive genes in transgenic Arabidopsis mutant nlp7-4 were recovered to WT levels when ZmNLP6 and ZmNLP8 were overexpressed, indicating that ZmNLP6 and ZmNLP8 can replace the essential roles of the master nitrate regulatory gene AtNLP7 in nitrate signaling and metabolism (abstract; page 9 Figure 6; page 9 last paragraph). Cao et al. additionally teach that the biomass and yield of these transgenic Arabidopsis lines showed significant increase compared with WT and nlp7-4 mutant line in low nitrate conditions, indicating that ZmNLP6 and ZmNLP8 regulate nitrate signaling in transgenic Arabidopsis plants and may be potential candidates for improving nitrogen use efficiency of maize. Cao et al. further teach that assessing the role of other NLP 
Given the teachings of Ge et al. that N treatment upregulation of the expression level of maize NLP ZmNLP5 gene, a gene whose transcript inherently comprises a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 and encodes a protein having an amino acid sequence shown as SEQ ID NO: 2, suggests that ZmNLP5 is involved in the primary nitrogen response, given the teachings of Ge et al. that that ZmNLP5 may function similarly to the Arabidopsis NLP AtNPL7, which has been demonstrated to be a master regulator of nitrate sensing and signaling in Arabidopsis, given the teachings of Yu et al. that transferring a polynucleotide encoding Arabidopsis NLP7 (AtNLP7) into Arabidopsis and overexpressing AtNLP7 therein increases plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhances nitrogen assimilation and nitrate uptake, broadly regulates the expression of genes related to nitrogen utilization and signaling, and enhances photosynthesis rate and carbon assimilation, given the teachings of Yu et al. that overexpression of AtNLP7 in tobacco (Nicotiana tabacum) also improves plant growth and nitrogen use, given the teachings of Cao et al. that nitrate assimilation and induction of nitrate-responsive genes in transgenic Arabidopsis mutant nlp7-4 were recovered to WT levels when ZmNLP6 and ZmNLP8 were overexpressed as a consequence of transferring a cDNA polynucleotide encoding the maize NLP ZmNLP6 or the maize NLP ZmNLP8 into the Arabidopsis nitrate regulatory gene mutant nlp7-4, indicating that ZmNLP6 and ZmNLP8 can replace the essential roles of the master nitrate regulatory gene AtNLP7 in nitrate signaling and metabolism, given the teachings of Cao et al. that the biomass and yield of these transgenic Arabidopsis lines also showed significant increase compared with WT and nlp7-4 mutant line in prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transfer a cDNA polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 encoding a protein having an amino acid sequence shown as SEQ ID NO: 2 into maize. One skilled in the art would have been motivated to do so in order to realize in maize the type of agronomic benefits that are attained upon the overexpression of similar NLPs (AtNLP7, ZmNLP6, ZmNLP8) in other plant species, benefits such as increased plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhanced nitrogen assimilation and nitrate uptake, broad regulates the expression of genes related to nitrogen utilization and signaling, and enhanced photosynthesis rate and carbon assimilation. One skilled in the art would have had a reasonable expectation of success, given the success of Yu et al. in overexpressing in overexpressing AtNLP7 in Arabidopsis and tobacco, and given the success of Cao et al. in overexpressing ZmNLP6 and ZmNLP8 in Arabidopsis. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Arguments
Applicant's arguments filed June 5, 2021 have been fully considered but they are not persuasive. 

Applicant also points out that while Cao et al. did find that the overexpression of ZmNLP6 and ZmNLP8 in Arabidopsis is able to compensate the deficiency of the mutant atnlp7, they did not show the phenotypic changes in maize plants lacking the expression of or overexpressing ZmNLP6/8. Applicant maintains that what was known about NLP family members in maize is thus far less than what was known about NLP family members in Arabidopsis. Applicant further points out that this study also discloses at page 7 that “the expression of ZmNLP5 was relatively low”, which implicates ZmNLP5 gene might not be important for nitrogen assimilation.
Applicant also notes that while Ge discloses the maize ZmNLP5 gene, including the identification and characterization of maize NLPs (ZmNLPl-ZmNLP9), and that while Ge suggests that ZmNLP5 plays a role in maize nitrogen response, the mechanism underlying how the ZmNLP5 gene regulates nitrogen assimilation in maize was still unclear at the time of publication. Applicant points out that the instant invention discloses unexpected functions of ZmNLP5 gene for nitrogen assimilation, and first notes that overexpression of ZmNLP5 cDNA under the 35S promoter increases the expression of the Zea mays nitrite reductase 1.1 

Applicant's arguments are not persuasive. 
With respect to Applicant’s assertion that the claimed invention is not obvious because the knowledge of one NLP family member cannot simply be used to predict the function of others, this is not persuasive because obviousness does not require absolute predictability, only at least some degree of predictability. Further, the outstanding rejection is not only predicated on the teaching in the prior art that ZmNLP5 is a member of a family of conserved plant-specific transcription factors that have been shown in several plant species to be a key player in regulating nitrogen (N) response. The outstanding rejection is further predicated on the teaching in the prior art that N treatment upregulation of the expression level of maize NLP ZmNLP5 gene suggests that ZmNLP5 is involved in the primary nitrogen response, and that that ZmNLP5 
With respect to Applicant’s assertion that the claimed invention is not obvious because what was known about NLP family members in maize is thus far less than what was known about NLP family members in Arabidopsis, this is not persuasive because obviousness does not require absolute predictability, only at least some degree of predictability, as set forth above.
With respect to Applicant’s observation that while Cao et al. did find that the overexpression of ZmNLP6 and ZmNLP8 in Arabidopsis is able to compensate the deficiency of the mutant atnlp7, they did not show the phenotypic changes in maize plants lacking the expression of or overexpressing ZmNLP6/8, this is not persuasive because Cao et al. need not show phenotypic changes in maize in order to render the claimed invention obvious, because the teaching of Cao et al. that ZmNLP6 and ZmNLP8 can function in a heterologous plant system such as Arabidopsis is reasonably predictive of the ability of ZmNLP6 and ZmNLP8 to function a homologous maize plant system.
With respect to Applicant’s observation that at page 7 Cao et al. discloses that “the expression of ZmNLP5 was relatively low”, which implicates ZmNLP5 gene might not be important for nitrogen assimilation, this is not persuasive because the disclosure by Cao et al. at page 7 that “the expression of ZmNLP5 was relatively low” was made in reference to a developmental expression profile of the ZmNLP5 gene, which is not indicative of whether the ZmNLP5 gene is important for nitrogen assimilation. Further, Ge et al. teach that that N 
With respect to Applicant’s assertion that the increase in expression of the Zea mays nitrite reductase 1.1 (ZmNIRl.l) gene, the Zea mays nitrite reductase 1.2 (ZmNIR1.2) gene, the Zea mays nitrate reductase 1.2 (ZmNR1.2) gene, the Zea mays glutamine synthetase (ZmGS) gene, the Zea mays asparagine synthetase 1 (ZmASNl) gene and the Zea mays asparagine synthetase 2 (ZmASN2) gene that occurs as a consequence of overexpression of ZmNLP5 cDNA under the 35S promoter was an unexpected result, this is not persuasive. The Examiner maintains that because ZmNLP5 was known to be a transcription factor, because the prior art teaches that ZmNPL5 may function similarly to AtNPL7, and because the prior art teaches that overexpression of AtNPL7 in Arabidopsis increases the expression levels of Arabidopsis genes involved in nitrogen assimilation and signaling (Yu et al. abstract; Figure 4), the increase in the expression levels of maize genes involved in nitrogen assimilation and signaling that occurs as a consequence of overexpression of ZmNLP5 cDNA under the 35S promoter does not constitute an unexpected result.
With respect to Applicant’s assertion that the significant increases in biomass and nitrate contents in the root tissues of seedlings transgenic for ZmNLP5 under both sufficient nitrogen (SN) and deficient nitrogen (DN) conditions, as well as decreases in S/R ratio of seedlings transgenic for ZmNLP5 under DN conditions, are unexpected results, this is not persuasive. The Examiner maintains that because because the prior art teaches that ZmNPL5 may function similarly to AtNPL7, and because the prior art teaches that overexpression of AtNPL7 in Arabidopsis increases plant biomass under both nitrogen poor and nitrogen-rich conditions with better-developed root system and reduced shoot/root ratio (Yu et al. abstract; Figure 1; Figure 2), 

Sequence alignment between SEQ ID NO:2 and the amino acid sequence encoded by maize Gene ID  GRMZM2G042278:
RESULT 1
A0A1D6GZW1_MAIZE
ID   A0A1D6GZW1_MAIZE        Unreviewed;       755 AA.
AC   A0A1D6GZW1;
DT   30-NOV-2016, integrated into UniProtKB/TrEMBL.
DT   30-NOV-2016, sequence version 1.
DT   07-OCT-2020, entry version 26.
DE   SubName: Full=Protein NLP6 {ECO:0000313|EMBL:AQK68268.1};
GN   Name=100383982 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
GN   ORFNames=ZEAMMB73_Zm00001d015201 {ECO:0000313|EMBL:AQK68268.1};
OS   Zea mays (Maize).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae; Zea.
OX   NCBI_TaxID=4577 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RN   [1] {ECO:0000313|EnsemblPlants:Zm00001d015201_P001}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RX   PubMed=19965430; DOI=10.1126/science.1178534;
RA   Schnable P.S., Ware D., Fulton R.S., Stein J.C., Wei F., Pasternak S.,
RA   Liang C., Zhang J., Fulton L., Graves T.A., Minx P., Reily A.D.,
RA   Courtney L., Kruchowski S.S., Tomlinson C., Strong C., Delehaunty K.,
RA   Fronick C., Courtney B., Rock S.M., Belter E., Du F., Kim K., Abbott R.M.,
RA   Cotton M., Levy A., Marchetto P., Ochoa K., Jackson S.M., Gillam B.,
RA   Chen W., Yan L., Higginbotham J., Cardenas M., Waligorski J., Applebaum E.,
RA   Phelps L., Falcone J., Kanchi K., Thane T., Scimone A., Thane N., Henke J.,
RA   Wang T., Ruppert J., Shah N., Rotter K., Hodges J., Ingenthron E.,
RA   Cordes M., Kohlberg S., Sgro J., Delgado B., Mead K., Chinwalla A.,
RA   Leonard S., Crouse K., Collura K., Kudrna D., Currie J., He R.,
RA   Angelova A., Rajasekar S., Mueller T., Lomeli R., Scara G., Ko A.,
RA   Delaney K., Wissotski M., Lopez G., Campos D., Braidotti M., Ashley E.,
RA   Golser W., Kim H., Lee S., Lin J., Dujmic Z., Kim W., Talag J., Zuccolo A.,
RA   Fan C., Sebastian A., Kramer M., Spiegel L., Nascimento L., Zutavern T.,

RA   Wei S., Kumari S., Faga B., Levy M.J., McMahan L., Van Buren P.,
RA   Vaughn M.W., Ying K., Yeh C.-T., Emrich S.J., Jia Y., Kalyanaraman A.,
RA   Hsia A.-P., Barbazuk W.B., Baucom R.S., Brutnell T.P., Carpita N.C.,
RA   Chaparro C., Chia J.-M., Deragon J.-M., Estill J.C., Fu Y., Jeddeloh J.A.,
RA   Han Y., Lee H., Li P., Lisch D.R., Liu S., Liu Z., Nagel D.H., McCann M.C.,
RA   SanMiguel P., Myers A.M., Nettleton D., Nguyen J., Penning B.W.,
RA   Ponnala L., Schneider K.L., Schwartz D.C., Sharma A., Soderlund C.,
RA   Springer N.M., Sun Q., Wang H., Waterman M., Westerman R., Wolfgruber T.K.,
RA   Yang L., Yu Y., Zhang L., Zhou S., Zhu Q., Bennetzen J.L., Dawe R.K.,
RA   Jiang J., Jiang N., Presting G.G., Wessler S.R., Aluru S.,
RA   Martienssen R.A., Clifton S.W., McCombie W.R., Wing R.A., Wilson R.K.;
RT   "The B73 maize genome: complexity, diversity, and dynamics.";
RL   Science 326:1112-1115(2009).
RN   [2] {ECO:0000313|EMBL:AQK68268.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Seedling {ECO:0000313|EMBL:AQK68268.1};
RG   Maize Genome Sequencing Project;
RA   Ware D.;
RT   "Update maize B73 reference genome by single molecule sequencing
RT   technologies.";
RL   Submitted (DEC-2015) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EnsemblPlants:Zm00001d015201_P001}
RP   IDENTIFICATION.
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RG   EnsemblPlants;
RL   Submitted (MAY-2017) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM000781; AQK68268.1; -; Genomic_DNA.
DR   RefSeq; XP_008644135.1; XM_008645913.1.
DR   STRING; 4577.GRMZM2G042278_P01; -.
DR   EnsemblPlants; Zm00001d015201_T001; Zm00001d015201_P001; Zm00001d015201.
DR   GeneID; 100383982; -.
DR   Gramene; Zm00001d015201_T001; Zm00001d015201_P001; Zm00001d015201.
DR   KEGG; zma:100383982; -.
DR   eggNOG; ENOG502QQ6H; Eukaryota.
DR   OMA; VMESVNC; -.
DR   OrthoDB; 255222at2759; -.
DR   Proteomes; UP000007305; Chromosome 5.
DR   ExpressionAtlas; A0A1D6GZW1; baseline and differential.
DR   Gene3D; 3.30.450.40; -; 1.
DR   InterPro; IPR029016; GAF-like_dom_sf.
DR   InterPro; IPR000270; PB1_dom.
DR   InterPro; IPR003035; RWP-RK_dom.
DR   Pfam; PF00564; PB1; 1.
DR   Pfam; PF02042; RWP-RK; 1.
DR   SMART; SM00666; PB1; 1.
DR   PROSITE; PS51745; PB1; 1.
DR   PROSITE; PS51519; RWP_RK; 1.

KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Reference proteome {ECO:0000313|Proteomes:UP000007305}.
FT   DOMAIN          494..578
FT                   /note="RWP-RK"
FT                   /evidence="ECO:0000259|PROSITE:PS51519"
FT   DOMAIN          650..743
FT                   /note="PB1"
FT                   /evidence="ECO:0000259|PROSITE:PS51745"
FT   REGION          483..510
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   755 AA;  79542 MW;  F0EFE4E61213554D CRC64;

  Query Match             100.0%;  Score 3948;  DB 61;  Length 755;
  Best Local Similarity   100.0%;  
  Matches  755;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDGVLQRFDVDLLLDGHGHGDDSLCGSERRSASGGGAQDKAGIDGAVKERIARALRIYKD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDGVLQRFDVDLLLDGHGHGDDSLCGSERRSASGGGAQDKAGIDGAVKERIARALRIYKD 60

Qy         61 AAGLDGGALVQVWAPARDGGRRVLATRGQPFVLPPPRCHRLFQYRTVSLAHAFPVGGAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAGLDGGALVQVWAPARDGGRRVLATRGQPFVLPPPRCHRLFQYRTVSLAHAFPVGGAAV 120

Qy        121 PGERGLPGRVFDAGEPEWTPNVQYYGTGEYARISYALIYDIQAALALPILDPATGACLAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PGERGLPGRVFDAGEPEWTPNVQYYGTGEYARISYALIYDIQAALALPILDPATGACLAV 180

Qy        181 LELVTTSPRLHFAADVDRLSEALQAVALRGSEICRRPAPEACNDDGAAAQVAMSEVADIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LELVTTSPRLHFAADVDRLSEALQAVALRGSEICRRPAPEACNDDGAAAQVAMSEVADIL 240

Qy        241 NQVGEAHKLPLAQAWTRCRRCSTDTEHASLTAAGAPFYLTGADPNPNLLGFHEACVEHHL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NQVGEAHKLPLAQAWTRCRRCSTDTEHASLTAAGAPFYLTGADPNPNLLGFHEACVEHHL 300

Qy        301 RLRSGRGGLVEEAAAARRPLFCADVTKYSMDAYPLAHHARFCELSGCLAVCARLRRGGDE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RLRSGRGGLVEEAAAARRPLFCADVTKYSMDAYPLAHHARFCELSGCLAVCARLRRGGDE 360

Qy        361 SMDTDGGGGAGWDECVLEFFLPPDCRDGAAQKAAAGAVAATIMERSGGGGLKAVVISGLQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 DLVFDIAADGECVLRPDPVAMADDVPQLELNGHGGDEWDSDEEGLHLVVAMGTTTTDIEA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLVFDIAADGECVLRPDPVAMADDVPQLELNGHGGDEWDSDEEGLHLVVAMGTTTTDIEA 480

Qy        481 SKMHHDEHHGGEDPRSQVGKKAAKRKGEKTVSLEELQRYFSGSLKDAAKSLGVCPTTMKR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SKMHHDEHHGGEDPRSQVGKKAAKRKGEKTVSLEELQRYFSGSLKDAAKSLGVCPTTMKR 540

Qy        541 ICRQHGISRWPFRKLAKANRSLDKIKRVFESVQGSSQAMAAAPAPPPAAAAASYSQQAPA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ICRQHGISRWPFRKLAKANRSLDKIKRVFESVQGSSQAMAAAPAPPPAAAAASYSQQAPA 600

Qy        601 VAAAPRAPALSPCLSSAPRVASSQASCQAPPPPLKEAAWHKPLRGGDASVVTVKASYRGD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 VAAAPRAPALSPCLSSAPRVASSQASCQAPPPPLKEAAWHKPLRGGDASVVTVKASYRGD 660

Qy        661 IVRFRVPSSAGVATVKGEVAMRLGLAPGEFDVKYLDDDNEWVLLSCDADFQECLDVIPAL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 IVRFRVPSSAGVATVKGEVAMRLGLAPGEFDVKYLDDDNEWVLLSCDADFQECLDVIPAL 720

Qy        721 SGASASSGSGTAQPVVRLMVHEVAEVHGSSCGSSD 755
              |||||||||||||||||||||||||||||||||||
Db        721 SGASASSGSGTAQPVVRLMVHEVAEVHGSSCGSSD 755


Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 2 and 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim 2 as currently amended does not further limit claim 1 as currently because transferring a ZmNLP5 cDNA into the maize wherein the ZmNLP5 cDNA expresses a protein having an amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter, as now recited in claim 1, inherently produces the results now recited in claim 2, namely the increased expression of Zea mays nitrite reductase 1.1(ZmNIR1.1) gene, Zea mays nitrite reductase 1.2 (ZmNIR1.2) gene, Zea mays nitrate reductase 1.2 (ZmNRI1.2) gene, Zea mays glutamine synthetase (ZmGS) gene, Zea mays asparagine synthetase 1 (ZmASN/) gene and Zea mays asparagine synthetase 2 (ZmASN2) gene.
Claim 3 as currently amended does not further limit claim 1 as currently because transferring a ZmNLP5 cDNA into the maize wherein the ZmNLP5 cDNA expresses a protein having an amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter, as now recited in claim 1, inherently produces the results now recited in claim 3, namely the improvement of nitrogen assimilation in the maize.
Accordingly, the same identical method is claimed in each claim, because although claims 2 and 3 recite different results, the results recited in claims 2 and 3 are all the result of transferring the ZmNLP5 cDNA into the maize; wherein the ZmNLP5 cDNA expresses a protein having an amino acid sequence shown as SEQ ID NO: 2 under regulation of a 35S promoter, and are thus inherent to the method of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662